                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION


UNITED STATES OF AMERICA,

                                Plaintiff,                   Case No. ________________
                v.
                                                             COMPLAINT
KENNETH MICHAEL DINY
7184 County Road PP
Greenleaf, WI 54126-9682

CYNTHIA MARIE DINY
7184 County Road PP
Greenleaf, WI 54126-9682

GREENSTONE FARM CREDIT SERVICES, FLCA
3515 West Road
East Lansing, MI 48823,

                                Defendants.


        Plaintiff, the United States of America, through undersigned counsel, alleges for its

complaint as follows:

        1.      This is a civil action brought by the United States of America pursuant to 28

U.S.C. '1345 to foreclose upon real estate held by Defendants Kenneth M. Diny and Cynthia M.

Diny (the “Dinys”).

        2.      The Dinys executed a promissory note that is secured by a mortgage upon real

estate within the jurisdiction of this court.

        3.      The Dinys executed and delivered to plaintiff, acting through the Farm Service

Agency, United States Department of Agriculture (“FSA”), the following promissory note:

                Date                            Amount       Exhibit (hereto annexed)

                September 5, 2014               $50,000                     A




              Case 1:18-cv-02000 Filed 12/19/18 Page 1 of 4 Document 1
       4.      To secure said note, the Dinys executed and delivered to plaintiff the following

duly recorded mortgage upon certain real estate within the jurisdiction of this Court:

               Date                                          Exhibit (hereto annexed)

               September 5, 2014                                             B

The legal description of the real estate is: Parcel II: Lot One (1), Vol. 13 Certified Survey

Maps, Page 95, Map No. 2675; said map being part of the Southeast Quarter of the Northeast

Quarter (SE ¼ of the NE ¼), Section Sixteen (16), Township Twenty-one (21) North, Range

Twenty (20) East, in the Town of Holland, Brown County, Wisconsin.

       5.      The Dinys have failed to make the required payments towards the above debt and,

therefore, have defaulted under the terms of the applicable loan instruments.

       6.      The Dinys filed a Chapter 13 Bankruptcy on July 27, 2017. Their bankruptcy

case was docketed in the Bankruptcy Court for the Eastern District of Wisconsin as Case No. 17-

27372-BEH.

       7.      On March 5, 2018, the Dinys and the United States filed a Stipulation in the

bankruptcy proceedings to terminate the automatic stay with respect to FSA and its interests in

specified parcels. See Exhibit C. The Bankruptcy Court entered an Order Terminating the

Automatic Stay on March 7, 2018. See Exhibit D.

       8.      In light of the Dinys’ default, plaintiff served upon them a Notice of Intent to

Foreclose on Your Property Serving as Security for the United States of America and

Acceleration of Your Loan Accounts, a copy of which is hereto annexed as Exhibit E.

       9.      The Dinys owe plaintiff under the provisions of the note and mortgage a balance

of $48,720.25 as of October 26, 2018. Interest continues to accrue at the daily rate of $2.7226.

A Certificate of Indebtedness is attached hereto as Exhibit F.




             Case 1:18-cv-02000 Filed 12/19/18 Page 2 of 4 Document 1
       10.      Greenstone Farm Credit Services, FLCA, purports to have a prior interest in the

real property by virtue of a mortgage recorded on September 10, 2010, in the original amount of

$243,250.00.

       WHEREFORE, plaintiff prays that an accounting be taken under the direction of this

Court of what is due for principal and interest on the note and mortgage, and that a decree be

entered as follows:

       (a)      That the Dinys pay to plaintiff the total of $48,720.25 together with interest from

October 26, 2018 at the rate of $2.7226 per day computed as provided in the note and mortgage

up to the date on which the decree is entered, plus interest thereafter according to law, costs,

disbursements, and expenses;

       (b)      Or in default of such payment, that all legal right, title, and interest that

defendants have in the property described in said mortgage be sold at public sale in accordance

with 28 U.S.C. ''2001-2003, inclusive, and that the amounts due to plaintiff be paid out of the

proceeds of the sale pursuant to the lien priority of each mortgage;

       (c)      That the defendants and all persons claiming or who may claim by, from, or under

them be absolutely barred and foreclosed from all rights and equity of redemption in the

property,

       (d)      That if the proceeds of the sale exceed the sum of money to be paid to plaintiff,

any such excess be deposited with the Clerk of this Court subject to further orders of the Court;

       (e)      For such other and further relief as is just.


Dated at Milwaukee, Wisconsin this 19th day of December, 2018.


                                                MATTHEW D. KRUEGER
                                                United States Attorney




               Case 1:18-cv-02000 Filed 12/19/18 Page 3 of 4 Document 1
                   By    s/Michael A. Carter

                         MICHAEL A. CARTER
                         Assistant United States Attorney
                         Wisconsin State Bar No. 1090041
                         Office of the United States Attorney
                         Federal Building, Room 530
                         517 East Wisconsin Avenue
                         Milwaukee, Wisconsin 53202
                         Telephone: 414-297-1700
                         Fax: 414-297-4394
                         Michael.A.Carter@usdoj.gov




Case 1:18-cv-02000 Filed 12/19/18 Page 4 of 4 Document 1
Redacted




       Case 1:18-cv-02000 Filed 12/19/18 Page 1 of 3 Document 1-1
                                                               Exhibit A
Case 1:18-cv-02000 Filed 12/19/18 Page 2 of 3 Document 1-1
Case 1:18-cv-02000 Filed 12/19/18 Page 3 of 3 Document 1-1
Case 1:18-cv-02000 Filed 12/19/18 Page 1 of 7 Document 1-2
                                                        Exhibit B
Case 1:18-cv-02000 Filed 12/19/18 Page 2 of 7 Document 1-2
Case 1:18-cv-02000 Filed 12/19/18 Page 3 of 7 Document 1-2
Case 1:18-cv-02000 Filed 12/19/18 Page 4 of 7 Document 1-2
Case 1:18-cv-02000 Filed 12/19/18 Page 5 of 7 Document 1-2
Case 1:18-cv-02000 Filed 12/19/18 Page 6 of 7 Document 1-2
Case 1:18-cv-02000 Filed 12/19/18 Page 7 of 7 Document 1-2
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF WISCONSIN

IN RE:
                                                               Case No. 17-27372-BEH
         KENNETH M. DINY and
         CYNTHIA M. DINY
                                                               Chapter 13
                               Debtors.

 STIPULATION TERMINATING THE AUTOMATIC STAY WITH RESPECT
TO THE FARM SERVICE AGENCY AND RESOLVING THE FARM SERVICE
      AGENCY’S OBJECTION TO DEBTORS’ MOTION TO AMEND
               UNCONFIRMED CHAPTER 13 PLAN


         The debtors, Kenneth M. Diny and Cynthia M. Diny, individually and by their

attorney, John Foscato, Law Offices of John Foscato, and the United States of America,

acting by and through the Farm Service Agency, by its attorneys, Matthew D. Krueger,

United States Attorney and Susan M. Knepel, Assistant United States Attorney for said

district hereby stipulate and agree as follows:

         1. The automatic stay should be immediately terminated with respect to the Farm

            Service Agency and its interest in the following parcels described in Exhibit A

            attached hereto. Any surplus proceeds that exist after the Farm Service

            Agency is paid in full shall be turned over to the trustee.

         2. In exchange for the debtors’ agreement to terminate the automatic stay, the

            United States agrees to withdraw its objection to confirmation of the plan.



  2/26/18                                       s/Kenneth M. Diny
Date                                           Kenneth M. Diny
                                               Debtor


 2/26/18                                        s/Cynthia M. Diny
Date                                           Cynthia M. Diny
                                               Debtor

         Case 1:18-cv-02000
                17-27372-beh Filed
                                Doc12/19/18
                                    39 FiledPage 1 of 3 Document
                                                        Page 1 of 21-3
          Case                               03/05/18
                                                                                 Exhibit C
 3/5/18                                  s/John Foscato
Date                                   John Foscato
                                       Law Offices of Attorney John Foscato
                                       110 Packerland Dr., Suite D
                                       Green Bay, WI 54303
                                       Tele: 920-432-8801
                                       Fax: 920-432-8859
                                       Email: attyjaf@new.rr.com


                                       United States Attorney
                                       Matthew D. Krueger

 3/5/18                          By:     s/Susan M. Knepel
Date                                   Susan M. Knepel
                                       Assistant United States Attorney
                                       Wisconsin State Bar No. 1016482
                                       517 East Wisconsin Avenue
                                       530 Federal Building
                                       Milwaukee, WI 53202
                                       Tele: 414-297-1700
                                       Fax: 414-297-4394
                                       Email: Susan.Knepel@usdoj.gov


No Objection:


 s/Rebecca A. Quiroz
Chapter 13 Trustee




                                       2
          Case
           Case 17-27372-beh Doc 39 FiledPage
               1:18-cv-02000 Filed 12/19/18     2 of 3 Document
                                            03/05/18   Page 2 of 21-3
                                                 Exhibit A




Case 1:18-cv-02000 Filed 12/19/18 Page 3 of 3 Document 1-3
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: March 7, 2018
                                                   Beth E. Hanan
                                                   United States Bankruptcy Judge


                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WISCONSIN

 IN RE:
                                                              Case No. 17-27372-BEH
          KENNETH M. DINY and
          CYNTHIA M. DINY
                                                              Chapter 13
                               Debtors.

  ORDER TERMINATING THE AUTOMATIC STAY WITH RESPECT TO THE
   FARM SERVICE AGENCY AND WITHDRAWING THE FARM SERVICE
      AGENCY’S OBJECTION TO DEBTORS’ MOTION TO AMEND
                UNCONFIRMED CHAPTER 13 PLAN


          Based upon the stipulation of the parties, IT IS HEREBY ORDERED as follows:

          The automatic stay is hereby terminated with respect to the Farm Service Agency

 and its interest in the following parcels described in Exhibit A attached hereto. Any

 surplus proceeds that exist after the Farm Service Agency is paid in full shall be turned

 over to the trustee.

          IT IS FURTHER ORDERED that the objection to confirmation of the plan filed

 by the Farm Service Agency is hereby withdrawn.



                                             ###




          Case 1:18-cv-02000
                 17-27372-beh Filed
                                 Doc12/19/18
                                     41 FiledPage 1 of 2 Document
                                                         Page 1 of 11-4
           Case                               03/07/18
                                                                                  Exhibit D
                                                  Exhibit A




Case
 Case1:18-cv-02000
      17-27372-beh Filed
                    Doc 12/19/18  Page
                         41-1 Filed    2 of 2 Document
                                    03/07/18   Page 1 of1-4
                                                         1
Case 1:18-cv-02000 Filed 12/19/18 Page 1 of 4 Document 1-5
                                                        Exhibit E
Case 1:18-cv-02000 Filed 12/19/18 Page 2 of 4 Document 1-5
Case 1:18-cv-02000 Filed 12/19/18 Page 3 of 4 Document 1-5
Case 1:18-cv-02000 Filed 12/19/18 Page 4 of 4 Document 1-5
Case 1:18-cv-02000 Filed 12/19/18 Page 1 of 2 Document 1-6
                                                        Exhibit F
Case 1:18-cv-02000 Filed 12/19/18 Page 2 of 2 Document 1-6
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:  Green Bay Division                                      Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
   UNITED STATES OF AMERICA                                                                                   Kenneth M. Diny
                                                                                                              Cynthia M. Diny

     (b) County of Residence of First Listed Plaintiff                                                                   County of Residence of First Listed Defendant                   Brown
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                 (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                         N O TE:                      IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                      THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)              Attorneys (If K nown)
   Michael A. Carter, US Attorney's Office, Eastern District of Wisconsin
   517 East Wisconsin Ave, Rm 530, Milwaukee, WI 53202
   414-297-1700
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                    (For D iversity C ases O nly)                                            and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                   PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                       of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State             2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                     of Business In A nother State

                                                                                                               C itizen or Subject of a              3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                   F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure            422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881           423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                 28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                              430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                     P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                   820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                 830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                   840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                         480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                         SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y    710   Fair Labor Standards               861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending             720   Labor/M gmt. R elations            863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal              740   R ailw ay Labor Act                864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage           751   Family and M edical                865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                              895 Freedom of Information
                                             362 Personal Injury -                  Product Liability          790   O ther Labor Litigation                                                     Act
                                                  M ed. M alpractice                                            791   Empl. R et. Inc.                                                       896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                     F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                 870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                 or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                       871 IR S— Third Party                 950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                  26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     28 U.S.C. Section 1345
VI. CAUSE OF ACTION Brief description of cause:
                     Judicial Foreclosure, see attached Complaint
VII. REQUESTED IN    CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                                               CHECK YES only if demanded in complaint:
     COM PLAINT:        UNDER F.R.C.P. 23                 48,720.25                                                                                                 JURY DEMAND:          Yes      No
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                         DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

12/19/2018                                                                     s/Michael A. Carter
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 1:18-cv-02000
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 12/19/18 PageJU1D GofE 2 Document M1-7
                                                                                                                 AG . JU D G E

                    Print                                   Save As...                                                                                                                            Reset
JS 44 R everse (R ev. 09/11)


                       INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.




                                Case 1:18-cv-02000 Filed 12/19/18 Page 2 of 2 Document 1-7
